PER CURIAM.
In the court below the plaintiffs, the makers of dolls, to which it had given the name “Bewtie Dolls” and of which it had sold large numbers, filed its bill charging the defendants with unfair competition and violation of plaintiff’s trade-mark, in the sale of a doll of similar appearance under the trade-name of “the Beauty Doll.” The plaintiff’s application for a preliminary injunction was heard by the court on affidavits and refused. Thereupon the plaintiff appeals to this court.
Without entering upon a discussion of the pertinent facts, we may say the affidavits satisfy us the case was one where there was a considerable range of discretion as to whether a court should decide the question of injunction on preliminary or final hearing. In the exercise of that discretion, the court followed the latter course. Without, as we have said here, discussing the facts and expressing no conclusion there*739on, we may say they disclose no such situation as made the refusal of the injunction at this stage of the case error, instead of a reasonable exercise of the court’s discretionary powers in declining present injunctive relief and allowing the case to go to final hearing.
The appeal is therefore dismissed.